Citation Nr: 1414721	
Decision Date: 04/04/14    Archive Date: 04/11/14

DOCKET NO.  10-18 612	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, Colorado


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	Sean Kendall, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel


INTRODUCTION


The Veteran had active service from January 1968 to December 1969. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a June 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in San Diego, California, which denied the Veteran's claim for service connection for "back injury L1, L2."  

In May 2013, the Veteran was afforded a videoconference hearing before the undersigned Acting Veterans Law Judge who is rendering the determination in this claim and was designated by the Chairman of the Board to conduct that hearing, pursuant to 38 U.S.C.A. § 7102(b) (West 2002).

Jurisdiction over the Veteran's claims file has been transferred to the RO in Denver, Colorado.


FINDING OF FACT

The Veteran's low back disability, to include degenerative disc disease (DDD), is due to his service.


CONCLUSION OF LAW

A low back disability, to include DDD, is due to the Veteran's active duty service.  38 U.S.C.A. §§ 1110, 1154(b), 5107 (West 2002 & Supp. 2013); 38 C.F.R. §§ 3.102, 3.159, 3.303 (2013). 





REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Service Connection

The Veteran asserts that he is entitled to service connection for a low back disability.  During his hearing, held in May 2013, he testified that he injured his back while on a combat operation in the Republic of Vietnam after he jumped off of a helicopter.  He testified that he had immediate symptoms, but that he did not seek treatment during service, and that he had low back symptoms on an ongoing basis since his discharge, until his first post-service treatment in 1979.  

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  Service connection may also be granted on the basis of a post-service initial diagnosis of a disease, when "all of the evidence, including that pertinent to service, establishes that the disease was incurred during service."  See 38 C.F.R. § 3.303(d). 

With chronic disease shown as such in service so as to permit a finding of service connection, subsequent manifestations of the same chronic disease at any later date are service connected, unless clearly attributable to intercurrent causes.  38 C.F.R. § 3.303(b).  For the showing of chronic disease in service there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  Id.  When the disease identity is established (leprosy, tuberculosis, multiple sclerosis, etc.), there is no requirement of evidentiary showing of continuity.  Id.  For this purpose, a chronic disease is one listed at 38 C.F.R. § 3.309(a).  See Walker v. Shinseki, 708 F.3d 1331, 1338-39 (Fed. Cir. Feb. 21, 2013) (holding that the term "chronic disease in 38 C.F.R. § 3.303(b) is limited to a chronic disease listed at 38 C.F.R. § 3.309(a)).  

The Board initially notes that the law provides that, in the case of any veteran who engaged in combat with the enemy in active service, satisfactory lay or other evidence of an injury incurred in service shall be accepted as sufficient proof of service incurrence of the injury if the evidence is consistent with circumstances of service and notwithstanding that there is no official record of service incurrence of the injury.  38 U.S.C.A. § 1154(b) (West 2002 & Supp. 2013); see also VAOPGCPREC 12-99, 65 Fed. Reg. 6256 -6258 (2000). 

The Veteran's service records indicate that he served in the Republic of Vietnam, and that his awards include the Combat Infantryman Badge.  Therefore, participation in combat is established and the Veteran is entitled to the presumptions at 38 U.S.C.A. § 1154(b). 

The United States Court of Appeals for Veterans Claims (Court) has held that 38 U.S.C.A. § 1154 does not alter the fundamental requirements of a diagnosis, and a medical nexus to service.  See Brock v. Brown, 10 Vet. App. 155, 162 (1997); Libertine v. Brown, 9 Vet. App. 521 (1996).  

The Veteran's service treatment reports do not show any relevant treatment, findings, or diagnoses.  The Veteran's separation examination report, dated in October 1969, shows that his spine was clinically evaluated as normal.   An associated "report of medical history" shows that he denied having a history of recurrent back pain.  

As for the post-service medical evidence, it consists of VA and non-VA reports, dated between 2005 and 2013.  The relevant evidence is summarized as follows:

VA progress notes, dated between 2005 and 2012, show multiple treatments for complaints of low back pain, which the Veteran repeatedly attributed to an injury he sustained after he jumped from a helicopter while in Vietnam.  An X-ray report for the lumbar spine, dated in June 2012, contains an impression noting multilevel spondylosis, and the report contains notations of multilevel dextroscoliosis, and osteophytes, and multilevel severe disc space loss.  

A statement from G.Y., M.D., dated in March 2007, shows that he states that the Veteran has been under his care since 2002, and that his diagnoses include lumbosacral arthritis, which the Veteran attributed to jumping out of a helicopter while in Vietnam.  His X-rays were said to show multilevel degenerative disc disease, arthritis, and spinal stenosis.  

A statement from Dr. J, a VA physician, dated in November 2008, shows that he states that he treated the Veteran between 1979 and 2000, and that the Veteran had lower spine problems involving the L-1 and L-2 disc spaces.  An MRI (magnetic resonance imaging) study in 1980 showed evidence of stenosis and calcium build-up.  The Veteran had a history of jumping from a helicopter in 1969 and was reluctant to complain about it while in the service.  He did not re-injure his back, but he developed chronic symptoms.  Dr. J indicated that he believed the Veteran's back problems were related to his service.

A statement from Dr. J, dated in January 2013, states that the Veteran has chronic back problems for which he treated the Veteran beginning in 1979.  An MRI, taken in 1980, showed degenerative abnormalities at L1, L2.  The physician essentially stated that he believed that the Veteran's back disorder is at least as likely as not due to his in-service injury.  

A statement from Dr. G.Y., dated in January 2013, shows that he states, "I firmly believe his disability is directly related to his back injury which he suffered from jumping out of the helicopter in Viet Nam.  He had no previous injury to his back prior to the jump from the helicopter.  His MRI on 1/14/2003 demonstrates severe changes which can not be attributed to normal aging."

A statement from J.J. S., M.D., dated in January 2013, states that he evaluated the Veteran ten years earlier for severe low back pain.  Dr. S states that the Veteran was given an MRI at that time, that it showed severe lumbar spondylosis from L2 to S1, and that his MRI findings "were more dramatic than what one would expect at his age (54), making it highly likely that the helicopter jumping actually contributed to the onset of the degenerative changes at a young age.'   

A statement from a VA physician, K.A.J., M.D., dated in January 2013, shows that she states that the Veteran was injured during a helicopter jump, that this injury affected his lower back, and that it still gives him problems due to degenerative disc disease, and misalignment of the spine.  

The claims file includes two lay statements, dated in February 2010, in which the authors assert that they served with the Veteran in Vietnam, and that they witnessed seeing the Veteran shortly after he injured himself after jumping from a helicopter.  One of the authors states that he was a radio operator, and that he recalls that the Veteran refused to be evacuated.  

The Board finds that service connection for a low back disability is warranted.  Although there are no corroborating service treatment reports, the Veteran has stated that he sustained a low back injury during participation in combat, and participation in combat has been established.  38 U.S.C.A. § 1154(b).  There are also two lay statements of record to support his claim of an in-service injury.  Furthermore, the claims file includes the statements of four physicians, two of whom work for VA, who assert that the Veteran has a low back disability due to his service.  Although all of these opinions suffer from certain defects, two of these physicians stated that the Veteran's changes in his low back cannot be attributed to normal aging, there is no evidence to show an intercurrent cause of his low back disorder, and there is no contrary medical opinion of record.  Therefore, affording the Veteran the benefit of all doubt, the Board finds that the evidence is at least in equipoise, and that service connection for a low back disability, to include DDD, is warranted.

As a final matter, as provided for by the Veterans Claims Assistance Act of 2000 ("VCAA"), the United States Department of Veterans Affairs ("VA") has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2013).  In this case, the Board is granting the benefit sought on appeal.  Accordingly, assuming, without deciding that there was any error with respect to either the duty to notify or the duty to assist, such error was harmless and need not be further discussed.



ORDER

Service connection for a low back disability, to include DDD, is granted.  




____________________________________________
Michael J. Skaltsounis
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


